Name: Commission Regulation (EC) No 860/94 of 18 April 1994 on plans and applications in the form of operational programmes for aid from the Guidance Section of the EAGGF for investments for improving the processing and marketing conditions for agricultural and forestry products
 Type: Regulation
 Subject Matter: financing and investment;  agricultural activity;  forestry;  marketing; NA;  agri-foodstuffs
 Date Published: nan

 19 . 4 . 94 Official Journal of the European Communities No L 99/7 COMMISSION REGULATION (EC) No 860/94 of 18 April 1994 on plans and applications in the form of operational programmes for aid from the Guidance section of the EAGGF for investments for improving the processing and marketing conditions for agricultural and forestry products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 866/90 of 29 March 1990 on improvong the processing and marke ­ ting conditions for agricultural products ('), as last amended by Regulation (EC) No 3669/93 (2), and in parti ­ cular Article 23 thereof, Whereas it is therefore necessary to replace Commission Regulation (EEC) No 1935/90 of 3 July 1990 on applica ­ tions in the form of operational programmes for aid from the Guidance Section of the EAGGF for investments for improving the processing and marketing conditions for agricultural and forestry products (% which contains only provisions on aid applications ; Whereas, during the application of Regulation (EEC) No 866/90, in the past certain beneficiaries have shown little reliability or have committed grave irregularities leading to a suppression of aid ; as a result it is advisable to foresee the exclusion of such beneficiaries ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, Whereas Article 1 of Council Regulation (EEC) No 867/90 of 29 March 1990 on improving the processing and marketing conditioned for forestry products (3) extends the common measure introduced by Regulation (EEC) No 866/90 to cover the development or rationaliz ­ ation of the marketing and processing of forestry products ; HAS ADOPTED THIS REGULATION :Whereas applications in the form of operational programmes for aid in respect of the common measure should contain all the information necessary to enable them to be examined, in accordance with the require ­ ments of Regulations (EEC) No 866/90 and (EEC) No 867/90 and Article 14 of Council Regulation (EEC) No 4253/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards coordination of the activities of the different Structural Funds between themselves and with the operations of the European Investment Bank and the other existing finan ­ cial instruments (4), as amended by Regulation (EEC) No 2082/93 0 ; Whereas if the Fund s contribution to the implementa ­ tion of this measure is to be in the form of global grants submission of the aid application may be the subject of special rules ; Article 1 1 . Plans for the structural improvement of the various sectors shall be submitted in duplicate and shall contain the information and documents listed in Annex I. 2. Applications in the form of operational programmes for aid for investments for improving the processing and marketing conditions for agricultural and forestry products shall be submitted in duplicate and shall contain the information and documents listed in Annex II to the extent that such information and documents are not already included in the plans referred to in paragraph 1 . 3 . Where the Member States submit a programming document containing all the information required in the plans and in the aid applications, in accordance with Article 10 (a) of Regulation (EEC) No 866/90, that docu ­ ment shall be submitted in duplicate and shall contain the information and documents listed in .Annexes I and II . 4. Applications which do not meet the conditions laid down in this Article shall not be considered. Whereas in accordance with Article 10 (a) of Regulation (EEC) No 866/90 Member States may submit a single programming document containing all the information required in the plans and in the aid applications ; whereas the information required in the plans should be speci ­ fied ; (') OJ No L 91 , 29. 3 . 1990, p. 1 . (2) OJ No L 338, 31 . 12. 1993, p. 26. (3) OJ No L 91 , 29. 3 . 1990, p. 7. 0 OJ No L 374, 31 . 12. 1988 , p. 1 . 0 OJ No L 193, 31 . 7 . 1993, p. 20 . (6) OJ No L 174, 7. 7. 1990, p. 16. No L 99/8 19 . 4. 94Official Journal of the European Communities Article 2 For the regions covered by Objective 1 the information and documents referred to in Article 1 (1 ) shall be sent to Commission by 1 May 1994. Article 3 Aid shall not be granted for investments proposed by beneficiaries who have already, during the five years prior to their application, received aid from the EAGGF if the investments were not carried out without any valid reason having been put forward or if irregularities were found which led to the aid being cancelled. Article 4 Regulation (EEC) No 1935/90 is hereby repealed. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 April 1994. For the Commission Rene STEICHEN Member of the Commission 19 . 4. 94 Official Journal of the European Communities No L 99/9 ANNEX I Information on the plans for the structural improvement of the various product sectors (') 1 . General description 1.1 . Code number of plan : (2) 1 .2. Member State : 1 .3 . Regions (NUTS I or II) : (3) 1.4. Regions covered by Objective 1  ¡ , Objective 5 (b)  ¡ , other  ¡ : (4) 1 .5. Period covered : 1 .6. Determination of the sectors concerned : (5) 1 .7. Physical and financial indicators for monitoring purposes : (6) 2. Tables 1.1 . Financial resources invested in each sector over the period 1991 to 1993 : 1.2. Financial resources invested each year over the period 1991 to 1993 : 1.3 . Existing capacity : 2.1 . Planned capacity : 2.2. Financing plan (by year) : 2.3 . Financing plan (by sector) : 3 . Other information required under Article 3 (1 ) of Regulation (EEC) No 866/90 ANNEX II Information on aid applications and the EAGGF contribution Q 1 . General information on the measure : 1.1 . Description of the measure and explanation of the reasons (e.g. cutting-up at the place of slaughter) 1 .2. Regions and periods covered : (3) 1.3 . Regions covered by Objective 1  ¡ , Objective 5 (b)  ¡ , other  ¡ (4) 1 .4. Sectors concerned : 1.5. National legislative, regulatory or administrative provisions : (8) 2. Tables 3.1 . Financing plan (by year): (9) 3.2. Financing plan (by sector) : ( 10) 3 . Other information required under Article 10 of Regulation (EEC) No 866/90 : 4. Administrative information 4.1 . Body responsible for implementation : (") 4.2. Contact : (") 4.3 . Body responsible for payment : (") 4.4. Bank responsible for payment : ( ,2) (') Where the information is not already included in the regional development plans (Objective 1 ). (2) Code made up as follows. (') Indicate which administrative regions are covered and attach a map outlining the regions concerned. (4) Tick the relevant box. (*) Article 3 ( 1 ) (a) of Regulation (EEC) No 866/90. (6) Article 25 (2) of Regulation (EEC) No 4253/88 ; the indicator relates to the starting situation and the objectives to be achieved (2 or 3 relevant indicators). Where not included in Annex I. (8) Article 10 (b) of Regulation (EEC) No 866/90. (*) Where there is only one planning document pursuant to Article 10 (a) of Regulation (EEC) No 866/90, Table 3.1 = Table 2.2. ( I0) Where there is only one planning document pursuant to Article 10 (a) of Regulation (EEC) No 866/90, Table 3.2 = Table 2.3 . (") Name, address, telephone and fax numbers. ( I2) Name, address, telephone and fax numbers, branch code, account number and budget code. Ta bl e 1.1 : Fi na nc ia l re so ur ce s gr an te d in ea ch se ct or ov er th e pe rio d 19 91 to 19 93 Re gi on s: O bj ec tiv e 1/ 5 (b )/o th er (!) M em be r St at e No L 99/ 10 Se cto r( 2) To tal eli gib le co st T ot al pu bli c ex pe nd itu re EA C G F ex pe nd itu re Ex pe nd itu re by be ne fi ci ar ie s Co mm un ity lo an s N um be r of pr oje cts Ex pe nd itu re by M em be r St at e A t na tio na l lev el 0 At reg ion al lev el (6) NC/ ECU () INC /ECU (3)I % |NC /ECU (&gt;)I % NC/ ECU 0 %(&lt; ) NC/ ECU Q %0 NC/ ECU (3) %0 NC/ ECU f) %0 NC/ ECU (3) Official Journal of the European Communities 1 2 3= 4 + 14 4 = 6+ 8 5= 4/ 3 6 7= 6/ 3 8= 10 + 12 9= 8/ 3 10 11 =1 0/ 8 12 13 = 12 /8 14 15 = 14 /3 16 Fo re str y pr od uc ts M ea t M ilk an d m ilk pr od uc ts Eg gs an d po ul try O th er an im al pr od uc ts C er ea ls Su ga r O le ag in ou s pl an ts Pr ot ei n pl an ts W in e an d sp iri ts Fr ui t an d ve ge ta bl es Fl ow er an d pl an ts Se ed s P ot at oe s O th er ve ge tab le pr od uc ts Pr od uc ts fa lli ng w ith in m or e th an on e ca te go ry O th er pr od uc ts T ot al (') De let e as ap pr op ria te .W he re a pl an co ve rs m or e th an on e typ e of reg ion (O bje cti ve 5 (b) an d ot he r), co m pl ete a tab le fo r ea ch ob jec tiv e an d a su m m ar y tab le. (2) Co m pl et e on ly fo r th os e se cto rs fo r wh ich EA GG F aid ha s be en pa id . (') Ex pr es s th e co st in cu rre nt pr ice s, in na tio na l cu rre nc y or in ec us .I n th e lat ter ca se ,s pe cif y th e ex ch an ge ra te us ed . (4) Ex pe nd itu re by th e M em be r St ate an d be ne fic iar ies sh ou ld be ca lcu lat ed as a pe rc en tag e of th e to tal eli gi bl e co st. (*) Na tio na l an d reg ion al ex pe nd itu re sh ou ld be ca lcu lat ed as a pe rc en tag e of M em be r St ate ex pe nd itu re . (6) Br ea kd ow n by na tio na l an d re gi on al lev el is no t re qu ire d in du ly ju sti fie d ca se s. 19 . 4. 94 Ta bl e 1.2 : Fi na nc ia l re so ur ce s gr an te d ea ch ye ar ov er th e pe rio d 19 91 to 19 93 Re gi on s : O bj ec tiv e 1/ 5 (b )/ ot he r( ') 19. 4. 94 M em be r St at e : To ta l co st To ta l pu bli c ex pe nd itu re Ex pe nd itu re by M em be r St at e Ex pe nd itu re by be ne fi ci ar ie s Co m m un ity lo an s Y ea r N um be r of pro jet s E A G G F ex pe nd itu re A t na tio na l lev el (!) At re gi on al lev el (!) NC /E CU (') NC /E CU (') % NC /E CU (') % NC /E CU f) % (') NC /E CU (') % (4) NC /E CU (2) % ( «) NC /E CU (2) % (') NC /E CU (2) Official Journal of the European Communities 1 2 3= 4+ 14 4= 6+ 8 5= 4/ 3 6 7= 6/ 3 8= 10 + 12 9= 8/ 3 10 11 =1 0/ 8 12 13 = 12 /8 14 15 = 14 /3 16 19 91 19 92 19 93 T ot al (') De let e as ap pr op ria te .W he re a pl an co ve rs m or e th an on e typ e of re gi on (O bj ec tiv e 5 (b ) an d ot he r), co m pl ete a tab le fo r ea ch ob jec tiv e an d a su m m ar y tab le . (2) Ex pr es s th e co st in cu rre nt pr ice s, in na tio na l cu rre nc y or in ec us .I n th e lat ter ca se ,s pe cif y th e ex ch an ge ra te us ed . (') Ex pe nd itu re by th e M em be r St ate an d be ne fic iar ies sh ou ld be ca lcu lat ed as a pe rc en tag e of th e to tal eli gi bl e co st. (4) Na tio na l an d re gi on al ex pe nd itu re sh ou ld be ca lcu lat ed as a pe rc en tag e of M em be r St ate ex pe nd itu re . 0 Br ea kd ow n by na tio na l an d re gi on al lev el is no t re qu ire d in du ly ju sti fie d ca se s. No L 99/11 Ta bl e 13 : Ex is tin g ca pa ci ty (') M em be r St ate : Re gi on s: Ob jec tiv e 1/ 5 (b ) / ot he r( 2) No L 99/12 Sto rag e ca pa cit y Pr oc es sin g ca pa cit y Sto rag e ca pa cit y for fin ish ed pr od uc ts Se cto r( 3) C od e Ba sic pr od uc t 0 To ta l ca pa cit y 0 T ot al ca pa cit y 0 C re at ed o o Re bu ild ing w /n o ef fe ct on ca pa cit y 0 0 Re bu ild in g w /a n ef fe ct on ca pa cit y 0 0 C re at ed 0 0 Re bu ild ing w /n o ef fe ct on ca pa cit y 0 0 Re bu ild ing w /a n ef fe ct on ca pa cit y 0 0 T ot al :ap ac ity 0 C re at ed 0 0 Re bu ild in g w /n o ef fe ct on ca pa cit y 0 0 Re bu ild ing w /a n ef fe ct on ca pa cit y 0 0 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 Official Journal of the European Communities Fo re str y pr od uc ts 10 10 W oo d 10 11 C or k 10 12 O th er fo re str y pr od uc ts 10 19 M ea t 20 10 Sl au gh te r 20 11 Cu tti ng -u p 20 11 Pr oc es sin g 20 12 In ed ib le pr od uc ts 20 13 O th er m ea t 20 18 M ilk an d m ilk pr od uc ts 20 20 M il k co ll ec ti on 20 21 Li qu id m ilk 20 22 M ilk pr od uc ts 20 23 O th er m ilk pr od uc ts 20 29 Eg gs an d po ul try 20 30 Eg gs 20 31 Po ul try 20 32 O th er (in cl ud in g ra bb its ) 20 39 M is ce ll an eo us an im al s 29 90 L iv es to ck m ar ke ts 29 91 H on ey 29 92 O th er an im al pr od uc ts 29 99 C er ea ls j 30 10 Ce re als (e xc lu di ng ric e) 30 11 R ic e 30 12 Su ga r 30 20 O le ag in ou s pl an ts 30 30 O li ve oi l 30 31 19. 4. 94 Sto rag e ca pa cit y for fin ish ed pr od uc ts Sto rag e ca pa cit y Pr oc es sin g ca pa cit y 19 . 4. 94 Se cto r( ') C od e B as ic pr od uc t 0 To ta l ca pa cit y 0 To ta l ca pa cit y 0 To ta l ca pa cit y 0 C re at ed 0 0 Re bu ild ing w /n o ef fe ct on ca pa cit y 0 0 Re bu ild ing w /a n ef fe ct on ca pa cit y 0 0 C re at ed 0 0 Re bu ild in g w /n o ef fe ct on ca pa cit y 0 0 Re bu ild in g w /a n ef fe ct on ca pa cit y 0 0 C re at ed 0 0 Re bu ild in g w /n o ef fe ct on ca pa cit y 0 0 Re bu ild in g w /a n ef fe ct on ca pa cit y 0 0 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 Official Journal of the European Communities O il se ed s 30 32 O th er ol ea gi no us pl an ts 30 39 Pr ot ei n po in ts 30 40 W in es an d sp iri ts 30 50 Fr ui t an d ve ge ta bl es 30 60 Fr es h fru it an d ve ge ta bl es 30 61 Pr oc es se d fru it an d ve ge tab les 30 62 O th er fru it an d ve ge ta bl es 30 69 Fl ow er s an d pl an ts 30 70 Se ed s 30 80 P ot at oe s 30 90 U np ro ce ss ed po ta to es 30 91 Pr oc es se d po ta to es 30 92 T ob ac co 31 00 M isc el la ne ou s ve ge tab les 39 90 M isc el la ne ou s pr od uc ts 40 00 G en er al m ar ke ts an d di st ri bu - 40 10 ti on A ni m al fe ed in gs tu ffs 40 20 M isc ell ae no us pr od uc ts 49 90 M ar ke tin g an d pr oc es sin g : 99 90 m is ce ll an eo us (') In clu di ng ca pa cit y no t ye t co m pl ete d bu t co ve re d by pl an ni ng fo r th e 19 91 to 19 93 ph as e. (a) De let e as ap pr op ria te .W he re a pla n co ve rs mo re tha n on e typ e of reg ion (O bje cti ve 5 (b) or ot he r), co m pl ete a tab le fo r ea ch ob jec tiv e an d a su m m ar y tab le . (') On ly co m pl ete th e se cto rs an d su bs ec to rs fo r wh ich EA GG F aid ha s be en or is be in g re qu es ted . (4) Sp ec ify un it of m ea su re m en t. 0 On ly ca pa cit y cr ea ted or re bu ilt du rin g th e ye ars 19 91 to 19 93 fo r wh ich EA GG F aid wa s pa id . No L 99/13 Ta bl e 2.1 .: Pl an ne d ca pa ci ty M em be r St ate : Re gi on s: Ob jec tiv e 1/ 5 (b )/o th er (') No L 99/14 Ca pa cit y be fo re In ve stm en t Ca pa cit y aft er inv es tm en t Se cto r0 C od e E st im at ed nu m be r of pr oje cts pl an ne d 0 B as ic pr od uc ts 0 Sto rag e fo r fin ish ed pr od uc ts 0 St ora ge (4) Pr oc es sin g 0 Sto rag e for fin ish ed pr od uc ts 0 St ora ge 0 Pr oc es sin g 0 M ar ke tin g (4) M ark eti ng (4) Official Journal of the European Communities 1 2 3 4 5 6 7 8 9 10 11 12 Fo re str y pr od uc ts 10 10 W oo d 10 11 C or k 10 12 O th er fo re str y pr od uc ts 10 19 M ea t 20 10 Sl au gh te r 20 11 1 Cu tti ng -u p 20 11 2 Pr oc es sin g 20 12 In ed ib le pr od uc ts 20 13 O th er m ea t 20 18 M ilk an d m ilk pr od uc ts 20 20 M ilk co ll ec ti on 20 21 Li qu id m ilk 20 22 M ilk pr od uc ts 20 23 O th er m ilk pr od uc ts 20 29 Eg gs an d po ul try 20 30 Eg gs 20 31 Po ul try 20 32 O th er (in cl ud in g ra bb its ) 20 39 M is ce ll an eo us an im al s 29 90 L iv es to ck m ar ke ts 29 91 H on ey 29 92 O th er an im al pr od uc ts 29 99 C er ea ls 30 10 Ce re als (e xc lu di ng ric e) 30 11 R ic e 30 12 Su ga r 30 20 Ol ea gi no us pl an ts 30 30 O liv e oi l 30 31 O il se ed s 30 32 O th er ol ea gi no us pl an ts 30 39 19. 4. 94 Ca pa cit y be fo re In ve stm en t Ca pa cit y aft er inv es tm en t Se cto r(- ') C od e Es tim at ed nu m be r of pr oje cts pla nn ed 0 Ba sic pr od uc ts (4) 19. 4. 94 St or ag e (4) Pr oc es sin g 0 M ark eti ng (4) St or ag e fo r in ish ed pr od uc ts 0 St or ag e (4) Pr oc es sin g (4) M ark eti ng (4) Sto rag e for fin ish ed pr od uc ts (4) 1 2 3 4 5 6 7 8 9 10 11 12 Pr ot ei n pl an ts 30 40 W in es an d sp iri ts 30 50 Fr ui t an d ve ge ta bl es 30 60 Fr es h fru it an d ve ge tab les 30 61 Pr oc es se d fru it an d ve ge tab les 30 62 O th er fru it an d ve ge tab les 30 69 Fl ow er s an d pl an ts 30 70 Se ed s 30 80 P ot at oe s 30 90 U np ro ce ss ed po tat oe s 30 91 Pr oc es se d po tat oe s 30 92 31 00 M isc el la ne ou s ve ge tab les 39 90 M isc el la ne ou s pr od uc ts 40 00 G en er al m ar ke ts an d di st ri bu ti on 40 10 A ni m al fe ed in gs tu ffs 40 20 M isc el la ne ou s pr od uc ts 49 90 M ar ke tin g an d pr oc es sin g : m isc ell a- 99 90 n e o u s Official Journal of the European Communities (') De let e as ap pr op ria te. W he re a pla n co ve rs mo re th an on e typ e of reg ion (O bje cti ve 5 (b) or ot he r), co m pl ete a tab le for ea ch ob jec tiv e an d a su m m ar y tab le . (2) Co m pl ete on ly fo r th os e se cto rs or su bs ec to rs fo r wh ich EA GG F aid is re qu es ted . (') Es tim ate fo r ea ch se cto r (se e Ta bl e 2.3 ,c ol um ns 1 an d 2). (4) Sp ec ify un it of m ea su re m en t. No L 99/15 ST R U C T U R A L IM P R O V E M E N T P L A N F O R T H E Y E A R S 19 94 T O 19 99 Ta be le 2.2 .: In di ca tiv e fin an ci ng pl an (b y ye ar ) M em be r St ate : Re gi on s: Ob jec tiv e 1/ 5 (b) /o th er (') No L 99/16 To ta l ex igi ble co st To ta l pu bli c ex pe nd itu re EA G G F ex pe nd itu re Ex pe nd itu re by M em be r St at e Ex pe nd itu re by be ne fic ia rie s Co mm un ity lo an s Y ea r A t na tio na l lev el (6) A t reg ion al lev el 0 NC /E CU (2) NC /E CU P) % NC /E CU fl % (3) NC /E CU f) % 0 (4) NC /E CU p) % f) NC /E CU (2) % 0 NC /E CU (2) % 0 (&lt;) NC /E CU (2) Official Journal of the European Communities 1 2= 3 + 13 3= 5+ 7 4= 3/ 2 5 6= 5/ 2 7= 9 + 11 8= 7/ 2 9 10 =9 /7 11 12 = 11 /7 13 14 = 13 /2 15 19 94 19 95 19 96 19 97 19 98 19 99 T ot al (') De let e as ap pr op ria te .W he re a pl an co ve rs m or e th an on e ty pe of re gi on (O bj ec tiv e 5 (b) or ot he r), co m pl et e a ta bl e fo r ea ch ob jec tiv e an d a su m m ar y tab le . (2) Ex pr es s th e co sts in cu rre nt pr ice s, in na tio na l cu rre nc y or in ec us .I n th e lat ter ca se ,s pe cif y th e ex ch an ge ra te us ed . (3) In di ca te th e m ax im um an d m in im um ra tes . (4) Ex pe nd itu re by th e M em be r St ate an d be ne fic iar ies sh ou ld be ca lcu lat ed as a pe rc en tag e of th e to tal eli gi bl e co st. 0 Ex pe nd itu re at na tio na l an d reg io na l lev el sh ou ld be ca lcu lat ed as pe rce nt ag es of ex pe nd itu re by th e M em be r St ate . (6) Br ea kd ow n by na tio na l an d re gi on al lev el is no t re qu ire d in du ly ju sti fie d ca se s. 19 . 4. 94 S T R U C T U R A L IM P R O V E M E N T P L A N F O T H E Y E A R S 19 94 T O 19 99 Ta bl e 23 .: In di ca tiv e fi na nc in g pl an (b y se ct or ) M em be r St ate : Re gi on s: O bj ec tiv e 1/ 5 (b )/o th er (') 19 . 4. 94 To ta l pu bl ic ex pe nd itu re Ex ep nd itu re by be ne fi ci ar ie s Co m m un ity Lo an s C od e To tal eli gib le co st EA G G F ex pe nd itu re Ex pe nd itu re by M em be r St ate Se cto r( 2) A t na tio na l lev el Q At reg ion al lev el f) NC /E CU (') NC /E CU O % NC /E CU (') % (J) NC /E CU Q % (J) 0 NC /E CU (') % (6) NC /E CU (3) % (') NC /E CU (3) % (4) 0 NC /E CU (3) Official Journal of the European Communities 1 2 3= 4+ 14 4= 5 + 8 5= 4/ 3 6 7= 6/ 3 8= 10 +1 2 9= 8/ 3 10 11 =1 0/ 8 12 13 = 12 /8 14 15 =1 4/ 3 16 Fo re str y pr od uc ts 10 00 M ea t 20 10 M ilk an d m ilk pr od uc ts 20 20 Eg gs an d po ul try 20 30 O th er an im al pr od uc ts 29 90 C er ea ls 30 10 Su ga r 30 20 O le ag in ou s pl an ts 30 30 Pr ot ei n pl an ts 30 40 W in e an d sp iri ts 30 50 Fr ui t an d ve ge tab les 30 60 Fl ow er s an d pl an ts 30 70 Se ed s 30 80 P ot at oe s 30 90 O th er ve ge ta bl es an d pl an ts 39 90 i Pr od uc ts fa lli ng in to m or e th an ! on e ca te go ry 40 00 O th er pr od uc ts 99 90 T ot al (') De let e as ap pr op ria te. W he re a pla n co ve rs mo re tha n on e typ e of reg ion (O bje cti ve 5( b) or ot he r), co m pl ete a tab le fo r ea ch ob jec tiv e an d a su m m ar y tab le. (2) Co m pl et e on ly fo r th os e se cto rs or su bs ec to rs fo r wh ich EA GG F aid is re qu es ted . ( ¢') Ex pr es s th e co sts in cu rre nt pr ice s, in na tio na l cu rre nc y or in ec us .I n th e lat ter ca se ,s pe cif y th e ex ch an ge ra te us ed . (4) In di ca te th e m ax im um an d m in im um ra tes . 0 Ex pe nd itu re by th e M em be r St ate an d be ne fic iar ies sh ou ld be ca lcu lat ed as a pe rc en tag e of th e to tal eli gi bl e co st. (') Ex pe nd itu re at na tio na l an d reg io na l lev el sh ou ld be ca lcu lat ed as pe rc en tag es of ex pe nd itu re by th e M em be r St ate . f) Br ea kd ow n by na tio na l an d re gi on al lev el is no t re qu ire d in du ly ju sti fie d ca se s. No L 99/17 A ID A P P L IC A T IO N O P E R A T IO N A L P R O G R A M M E N o : No L 99/18 Ta be le 3.1 .: In di ca tiv e fi na nc in g pl an (b y ye ar ) M em be r St at e : Re gi on s: O bj ec tiv e 1/ 5 (b )/o th er (') To ta l ex igi ble co st To ta l pu bli c ex pe nd itu re EA G G F ex pe nd itu re Ex pe nd itu re by M em be r St at e Ex pe nd itu re by be ne fi ci ar ie s Co m m un ity lo an s Y ea r A t na tio na l lev el (6) A t reg ion al lev el (') NC /E CU 0 NC /E CU % NC /E CU (2) % (3) NC /E CU (2) % (') (4) NC /E CU (2) % (*) NC /E CU (2) % f) NC /E CU (2) % (&gt;) (&lt;) NC /E CU 0 1 2= 3 + 13 3= 5+ 7 4= 3/ 2 5 6= 5/ 2 7= 9 + 11 8= 7/ 2 9 10 = 9/ 7 11 12 = 11 /7 13 14 =1 3/ 2 15 19 94 19 95 Official Journal of the European Communities 19 96 19 97 19 98 19 99 T ot al (') De let e as ap pr op ria te. W he re a pl an co ve rs m or e th an on e typ e of reg ion (O bje cti ve 5 (b) or ot he r), co m pl ete a tab le fo r ea ch ob jec tiv e an d a su m m ar y tab le . (2) Ex pr es s the co sts in cu rre nt pr ice s, in na tio na l cu rre nc y or in ec us .I n the lat ter ca se ,s pe cif ic th e ex ch an ge rat e us ed . (3) In di ca te th e m ax im um an d m in im um rat es . (") Ex pe nd itu re by th e M em be r Sta te an d be ne fic iar ies sh ou ld be ca lcu lat ed as a pe rce nta ge of th e tot al eli gib le co st. 0 Ex pe nd itu re at na tio na l an d reg ion al lev el sh ou ld be ca lcu lat ed as pe rce nta ge s of ex pe nd itu re by th e M em be r St ate . (6) Br ea kd ow n by na tio na l an d re gi on al lev el is no t re qu ire d in du ly jus tif ied ca se s. 19 . 4. 94 19 . 4. 94 A ID A P P L IC A T IO N O P E R A T IO N A L P R O G R A M M E N o : Ta bl e 3. 2 : In di ca tiv e fi na nc in g pl an (b y se ct or ) M em be r St ate : Re gi on s: O bj ec tiv e 1/ 5 (b )/o th er Q To tal eli gib le co st T ot al pu bli c ex pe nd itu re Ex ep nd itu re by be ne fi ci ar ie s Co m m un ity lo an s . Se cto r( 2) EA G G F ex pe nd itu re Ex pe nd itu re by M em be r St ate C od e A t na tio na l lev el f) At re gi on al lev el Q NC /E CU (') NC /E CU (') % NC /E CU f) % (J) NC /E CU f) % (4) 0 NC /E CU (&gt;) % (') NC /E CU (J) % f) NC /E CU (') % (4)( &lt;) NC /E CU (&gt;) Official Journal of the European Communities 1 2 3= 4 + 14 4 -5 + 8 5= 4/ 3 6 7= 6/ 3 8= 10 + 12 9= 8/ 3 10 11 =1 0/ 8 12 13 = 12 /8 14 15 = 14 /3 16 Fo re str y pr od uc ts 10 00 M ea t 20 10 M ilk an d m ilk pr od uc ts 20 20 Eg gs an d po ul try 20 30 O th er an im al pr od uc ts 29 90 C er ea ls 30 10 Su ga r 30 20 O le ag in ou s pl an ts 30 30 Pr ot ei n pl an ts 30 40 W ei ne an d sp iri ts 30 50 Fr ui t an d ve ge tab les 30 60 Fl ow er s an d pl an ts 30 70 Se ed s 30 80 P ot at oe s 30 90 O th er ve ge tab les an d pl an ts 39 90 Pr od uc ts fa lli ng in to m or e th an on e ca teg or y 40 00 O th er pr od uc ts 99 90 T ot al (') De let e as ap pr op ria te. W he re a pla n co ve rs m or e tha n on e typ e of reg ion (O bje cti ve 5( b) or ot he r), co m pl ete a tab le fo r ea ch ob jec tiv e an d a su m m ar y tab le . (2) Co m pl ete on ly fo r tho se se cto rs or su bs ec tor s fo r wh ich EA GG F aid is req ue ste d. (') Ex pr es s th e co sts in cu rre nt pr ice s, in na tio na l cu rre nc y or in ec us .I n th e lat ter ca se ,s pe cif y th e ex ch an ge rat e us ed . (4) In di ca te th e m ax im um an d m in im um ra tes . 0 Ex pe nd itu re by th e M em be r St ate an d be ne fic iar ies sh ou ld be ca lcu lat ed as a pe rc en tag e of th e to tal eli gi bl e co st. (6) Ex pe nd itu re at na tio na l an d reg ion al lev el sh ou ld be ca lcu lat ed as pe rce nta ge s of ex pe nd itu re by th e M em be r St ate . n Br ea kd ow n by na tio na l an d re gi on al lev el is no t re qu ire d in du ly ju sti fie d ca se s. No L 99/ 19